Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-9, 12-17, 20-24 are pending in the instant application.
Allowable Subject Matter
Claims 1, 4-9, 12-17, 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims; see applicant’s remarks dated 11/1/21.
Regarding independent Claim 1, the prior art fails to teach or suggest: receiving, by the terminal device, a second message from the network device, wherein the second message carries first indication information, and the first indication information is used to indicate a time domain resource unit format of a first candidate time domain resource unit in the set of candidate time domain resource units, wherein the candidate time domain resource unit comprises an uplink time domain resource region, the time domain resource unit format is one of a plurality of time domain resource unit formats, and uplink time domain resource regions of the plurality of time domain resource unit formats have different sizes; and
sending, by the terminal device, a random access preamble to the network device in the first candidate time domain resource unit based on a first mapping mode corresponding to the time domain resource unit format of the first candidate time domain unit, wherein the first mapping mode is one of a plurality of first mapping modes, and the first mapping mode comprises a mode of mapping between the random access preamble and a time domain position in the uplink time domain resource region., in combination with the remaining limitations of the claim.

Regarding independent Claim 9, the prior art fails to teach or suggest: receive a second message from the network device, wherein the second message carries first indication information, and the first indication information is used to indicate a time domain resource unit format of a first candidate time domain resource unit in the set of candidate time domain resource units, wherein the candidate time domain resource unit comprises an uplink time domain resource region, the time domain resource unit format is one of a plurality of time domain resource unit formats, and uplink time domain resource regions of the plurality of time domain resource unit formats have different sizes; and
a processor, configured to control the transceiver to send a random access preamble to the network device in the first candidate time domain resource unit based on a first mapping mode corresponding to the time domain resource unit format of the first candidate time domain unit, wherein the first mapping mode is one of a plurality of first mapping modes, and the first mapping mode comprises a mode of mapping between the random access preamble and a time domain position in the uplink time domain resource region., in combination with the remaining limitations of the claim.

Regarding independent Claim 17, the prior art fails to teach or suggest: receiving a second message from the network device, wherein the second message carries first indication information, and the first indication information is used to indicate a time domain resource unit format of a first candidate time domain resource unit in the set of candidate time domain resource units, wherein the candidate time domain resource unit comprises an uplink time domain resource region, the time domain resource unit format is one of a plurality of time domain resource unit formats, and uplink time domain resource regions of the plurality of time domain resource unit formats have different sizes; and
sending a random access preamble to the network device in the first candidate time domain resource unit based on a first mapping mode corresponding to the time domain resource unit format of the first candidate time domain unit, wherein the first mapping mode is one of a plurality of first mapping modes, and the first mapping mode comprises a mode of mapping between the random access preamble and a time domain position in the uplink time domain resource region., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467